Civilian pay; dismissal. — Plaintiff, a veteran, was employed as a building guard at the United States Naval Radio Station, Oso, Wisconsin, from March 23, 1969 to July 22, 1971. On June 14,1971 plaintiff was notified of a proposal to remove him for four infractions of agency rules and regulations occurring during the preceding 16 months. The Civil Service 'Commission Board of Appeals and Review sustained plaintiff’s removal. On October 25,1974 the court issued the following order:
Before Davis, Judge, Presiding, Skeltoh and KuNzig, Judges.
*843“This case comes before the court on defendant’s motion, filed January 21,1974, for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on the basis of the decisions by this court in Angrisani v. United States, 172 Ct. Cl. 439 (1965), and Grover v. United States, 200 Ct. Cl. 337 (1973), it is concluded that plaintiif is not entitled to recover, and
“it is ordered that defendant’s said motion for summary judgment be and the same is granted and plaintiff’s petition is dismissed.”